Filed 11/24/20 P. v. Heredia-Patron CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
                                                                       G057645
      Plaintiff and Respondent,
                                                                       (Super. Ct. No. 16WF2120)
           v.
                                                                       OPINION
 JOSE RAUL HEREDIA-PATRON,

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Steven
D. Bromberg, Judge. Affirmed as modified.
                   Jason L. Jones, under appointment by the Court of Appeal, for Defendant
and Appellant.
              Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Susan Sullivan Pithey, Assistant Attorney General, Steven E. Mercer
and Chung L. Mar, Deputy Attorneys General, for Plaintiff and Respondent.
                               *              *             *
              A jury acquitted Jose Raul Heredia-Patron of attempted premeditated
                                                   1
murder, but convicted him of torture (Pen. Code, § 206; count 2), assault with a deadly
weapon (§ 245, subd. (a)(1); count 3), and second degree robbery (§§ 211, 212.5,
subd. (c); count 4). The jury also found true both a personal use of a deadly weapon
(knife) penalty enhancement related to counts 2 and 4 and found a great bodily injury
enhancement related to counts 3 and 4. (§§ 12022, subd. (b)(1); 12022.7, subd. (a).) In a
bifurcated proceeding, defendant admitted three prior serious felony convictions (§ 667,
subd. (a)(1)); he also admitted that three prior serious or violent felony convictions
brought him within the Three Strikes law (§§ 667, subds. (b)-(j); 1170.12, subds. (a)-(d)),
and the fact that he had served two prior prison terms (§ 667.5, subd. (b)). The trial court
sentenced Heredia-Patron to an aggregate term of 85 years to life, consisting of
consecutive base terms of 25 years to life on counts 2 and 4, plus 35 years in determinate
sentencing for the enhancements on those counts.
              On appeal, defendant contends section 654 permits punishment for either
his robbery or torture conviction, but not both. He also challenges sentencing fines and
assessments totaling—apart from the probation report fee—just under $400, on grounds
he has no ability to pay them. Respondent acknowledges the court did not determine
whether defendant would be able to pay the probation report fee within a year, as
required by statute. Apart from that fee, which we modify (§ 1260) the judgment to
delete, we affirm the judgment in all other respects.


       1
              All further statutory references are to this code.


                                              2
                   FACTUAL AND PROCEDURAL BACKGROUND
              Brenda Eddy was about to use the fax machine in the leasing office where
she worked in her family owned office building when defendant suddenly appeared
behind her desk inches away from her. She had not heard him enter the office or
approach her. A rental payment she had been processing, consisting of ten $100 bills,
was on her desk along with her car keys. Eddy asked defendant to move to the other side
of the desk, away from her, but he refused and told her he was there to “rob” her.
              Eddy screamed, hoping to attract attention from tenants in the building.
Defendant told her to “shut up, shut up” and stabbed her multiple times in her abdomen.
He held onto Eddy’s right arm as she struggled against him. As she tried to reach for
pepper spray in her desk drawer, Heredia-Patron released her, seized her car keys and the
cash, and exited the office. Eddy could hear that Heredia-Patron was outside in the
parking lot using the key fob on her key ring apparently trying to locate her car, “beeping
and beeping it.”
              Heredia-Patron then reentered the leasing office. Eddy was moving toward
the doorway when defendant confronted her about five feet from that exit. She testified
that defendant “just started yelling at me where’s my car, where’s my car and started
stabbing towards me; so he got my hand here and he got my hand through here and out
here (indicating).” Defendant also stabbed her in the leg several times.
              Eddy testified that as defendant was stabbing her and “all of that was going
on,” “[h]e wanted to know where my car was, just yelling at me ‘Where’s your car?
Where’s your car’ . . . . [¶] And I just told him that ‘It’s right’—‘It’s right there. It’s
right there.’ My car was three spots over.” Defendant and Eddy kept “going back and
forth ‘Where’s your car’ and [her] responding ‘It’s right there’” about three or four times
before defendant exited again.
              Eddy stood in the middle of the driveway as defendant reached her car,
about 20 feet away from her. As she screamed and people came out of the building,

                                               3
defendant opened the door of Eddy’s car. He then threw her keys to the ground and said,
‘“You want them, bitch? Here, take them.”’ Defendant then fled on foot; officers from
the Westminster Police Department later apprehended him on the 405 freeway.
              Eddy spent several nights in the hospital recovering from 14 stab wounds.
One of seven wounds to her abdomen lacerated her liver, which required her admission to
the critical care unit. Surgeons reconnected the nerves in her right hand and index finger,
but she still lacked feeling in one finger at the time of trial. The stab wounds, including
three to her fingers and four to her leg, continued to cause Eddy pain after she was
released from the hospital.
              As relevant at sentencing, the trial court in denying defendant’s request for
a stay under section 654 concluded that defendant “maintained separate objectives.” The
court observed that when defendant “could not locate her vehicle” after stabbing Eddy in
the abdomen to rob her of $1,000 and her car keys, “he returned to the victim’s location
in the leasing office and stabbed her again and again and again, demanding that she tell
him where her car was located. [¶] That was the torture.” The court observed the
prosecutor had identified the torture count “as occurring when the defendant returned the
second time, and that is consistent with the facts.”
              The court also indicated its belief that, while the robbery and torture
“occurred at a relatively close proximity in time to each other,” the defendant “reflected
and returned to the victim’s location.” The court then concluded, “These were separate
crimes and distinct crimes. The facts do not suggest that this was a continuous course of
conduct.”

                                      DISCUSSION
       1.     Section 654
              Defendant contends that, pursuant to section 654, he cannot lawfully be
punished for both robbing (count 4) and torturing his victim (count 2). “We review the


                                              4
trial court’s [section 654] determination in the light most favorable to the respondent and
presume the existence of every fact the trial court could reasonably deduce from the
evidence.” (People v. Jones (2002) 103 Cal.App.4th 1139, 1143 (Jones).)
              Section 654 provides that “[a]n act or omission” punishable by different
penal statutes may be punished only under the one providing “for the longest potential
term of imprisonment,” not both. The law’s purpose is “to insure that a defendant’s
punishment will be commensurate with his culpability.” (People v. Perez (1979) 23
Cal.3d 545, 552 (Perez).) The restriction applies not only to a single act violating
multiple code provisions, but also to an indivisible “course of conduct” violating several
statutes. (People v. Latimer (1993) 5 Cal.4th 1203, 1207-1209.) Whether a course of
conduct is divisible for purposes of section 654 depends on the intent and objective of the
defendant. (Ibid.) Generally, if multiple offenses ‘“were incident to one objective, the
defendant may be punished for any one of such offenses but not for more than one.”’
(People v. Correa (2012) 54 Cal.4th 331, 336.)
              Bald claims of a single, all-encompassing intent do not automatically
trigger application of section 654. A generalized intent to derive sexual gratification, for
example, “does not prohibit the imposition of multiple punishment for separate sexual
offenses committed during a continuous attack, ‘even where closely connected in time.’”
(People v. Hicks (1993) 6 Cal.4th 784, 788, fn. 4.) A defendant committing “a number of
base criminal acts on his victim is substantially more culpable than a defendant who
commits only one such act.” (Perez, supra, 23 Cal.3d at p. 553.)
              If the defendant harbors and acts upon “‘multiple criminal objectives,’
which were independent of and not merely incidental to each other, he may be punished
for each statutory violation committed in pursuit of each objective, ‘even though the
violations shared common acts or were parts of an otherwise indivisible course of
conduct.’” (People v. Harrison (1989) 48 Cal.3d 321, 335, italics added; see, e.g.,



                                             5
People v. Trotter (1992) 7 Cal.App.4th 363, 368 (Trotter); People v. Nubla (1999)
74 Cal.App.4th 719, 730-731.)
              In Trotter, a single minute separated two gunshots fired at a pursuing police
officer. The court found consecutive punishment for each shot was proper. The court
noted that the defendant’s conduct “became more egregious with each successive shot.
Each shot posed a separate and distinct risk to [the victim] and nearby freeway drivers.
To find section 654 applicable to these facts would violate the very purpose for the
statute’s existence.” (Trotter, supra, 7 Cal.App.4th at p. 368.) As Trotter observed,
“[T]his was not a case where only one volitional act gave rise to multiple offenses. Each
shot required a separate trigger pull. All three assaults were volitional and calculated,
and were separated by periods of time during which reflection was possible. None was
spontaneous or uncontrollable.” (Ibid.) Stated another way, ‘“multiple crimes are not
one transaction where the defendant had a chance to reflect between offenses and each
offense created a new risk of harm.’” (People v. Lopez (2011) 198 Cal.App.4th 698, 717
(Lopez).)
              Here, defendant bases his argument on the general principle that robbery is
a continuing offense that is not complete until the perpetrator reaches a place of
temporary safety. (People v. Harris (1994) 9 Cal.4th 407, 421.) Separate takings during
an ongoing robbery are considered part of the same robbery. (See ibid.) Similarly,
defendant is correct in asserting that multiple physical acts can be component parts of a
single robbery. (See People v. Corpening (2016) 2 Cal.5th 307, 315.)
              Defendant relies on these principles to conclude that his multiple assaults
on Eddy—first to obtain her cash and car keys, and then to learn the location of her car—
were one indivisible course of conduct requiring a stay under section 654. According to
defendant, the only reasonable conclusion is that both instances in which he used force
against Eddy were aimed at a singular criminal objective: taking her car. Because his
first and second assaults on Eddy were connected by this common purpose, he contends

                                              6
the robbery necessarily included his second attack on Eddy as part of the overall “actus
reus” of the robbery count. He then reasons that because the second attack was the basis
for his torture conviction, the robbery and torture offenses shared the same “actus reus”
or, alternatively, the acts underlying the two offenses formed an indivisible course of
conduct that precluded punishment for both.
              We disagree with this analysis given the facts before us. “Whether section
654 applies in a given case is a question of fact for the trial court, which is vested with
broad latitude in making its determination.” (Jones, supra, 103 Cal.App.4th at p. 1143.)
“[T]he question of whether the acts of which a defendant has been convicted constituted
an indivisible course of conduct is primarily a factual determination, made by the trial
court, on the basis of its findings concerning the defendant’s intent and objective in
committing the acts. [Citations.] This determination will not be reversed on appeal
unless unsupported by the evidence presented at trial.” (People v. Ferguson (1969)
1 Cal.App.3d 68, 74.)
              The evidence supports the trial court’s section 654 ruling. “[G]ratuitous
violence against a helpless and unresisting victim . . . has traditionally been viewed as not
‘incidental’ to robbery for purposes of Penal Code section 654.” (People v. Nguyen
(1988) 204 Cal.App.3d 181, 190-191, italics added.) Such wanton violence is an
escalation above the use of force or fear to commit a robbery (§ 211). The court could
reasonably find the second assault involved an independent criminal objective that was
not just an extension of his effort to steal Eddy’s vehicle. Specifically, the court found
that defendant’s stabbing thrusts at Eddy’s arms and legs immediately upon reentering
the office manifested a new and different criminal intent: to torture her.
              Torture involves cruelty for cruelty’s sake: inflicting “cruel or extreme
pain and suffering . . . for any sadistic purpose.” (§ 206.) Simply put, violently stabbing
Eddy at this point was a gratuitous act committed by Heredia-Patron after he demanded
to know where her car was and she told him. The court reasonably found that something

                                              7
had changed between the first assault and the second one. It may have been that
defendant wanted to retaliate for Eddy’s resistance to his initial attack, or that he was
unable to resist a sadistic impulse to stab at her. But either way, the court could
reasonably find that the violence in the second attack was unnecessary, and therefore was
not in furtherance of an overriding robbery objective. He had her keys and she
immediately told him where her car was when he asked. Therefore, the evidence
supports the conclusion that defendant harbored a new, independent objective at that
point: to cruelly inflict unnecessary pain and suffering on Eddy.
              The gap in time between the attacks independently supports the court’s
ruling. “Under section 654, a course of conduct divisible in time, though directed to one
objective, may give rise to multiple convictions and multiple punishment ‘where the
offenses are temporally separated in such a way as to afford the defendant opportunity to
reflect and renew his or her intent before committing the next one, thereby aggravating
the violation of public security or policy already undertaken.’” (Lopez, supra,
198 Cal.App.4th at pp. 717-718, italics added.) Consequently, even assuming arguendo
that defendant’s sole objective in both attacks was to secure possession of Eddy’s vehicle,
he did not abandon his larcenous efforts after robbing Eddy of $1,000 and escaping
outside. Instead, he escalated matters. He formulated and acted upon a new intent to
torture Eddy through multiple additional stab wounds, thereby increasing his culpability.
A “defendant should . . . not be rewarded where, instead of taking advantage of an
opportunity to walk away from the victim, he voluntarily resumed his . . . assaultive
behavior.” (People v. Harrison, supra, 48 Cal.3d at p. 338.) The trial court reasonably
found section 654 did not apply to preclude punishment for both robbery and torture.
       2.     Costs, Fines, and Fees
              Defendant challenges the trial court’s sentencing decision requiring him to
bear the unspecified cost of his probation report (§ 1203.1b, subd. (b)(2)), and to pay a
$10 theft fine (§ 1202.5, subd. (a)), criminal and court operations assessment fees of,

                                              8
respectively, $30 and $40 (Gov. Code, § 70373, subd. (a)(1); § 1465.8, subd. (a)(1)), and
a $300 minimum restitution fine (§ 1202.4, subd (b)(1)). These amounts are in addition
to $1,395 in direct victim restitution that the court ordered defendant to pay.
              Respondent concedes, and we agree, that the probation report fee must be
stricken. The applicable statute requires not only that the trial court determine the
defendant has the ability to pay the cost of the probation report, but also that, “[i]n no
event shall the court consider a period of more than one year from the date of the hearing
for the purposes of determining [the defendant’s] reasonably discernible future financial
position” to pay the fee. (§ 1203.1b, subds. (a), (e)(2).) Thus, the “trial court is limited
to one year for the purpose of determining the defendant’s future financial position” to
pay probation report costs. (People v. Hoover (2011) 199 Cal.App.4th 1470, 1473-1474.)
              The court properly took into account the fact that defendant has the ability
to earn wages while in prison. (People v. Aviles (2019) 39 Cal.App.5th 1055, 1076
(Aviles).) Nevertheless, any sums he earns are earmarked first to pay direct victim
restitution. (People v. Rodriguez (2019) 34 Cal.App.5th 641, 649.) By defendant’s
calculation, which respondent does not dispute, it will take years of prison wages—
potentially even a decade—before he pays his $1,395 restitution obligation to the victim.
As such, his financial position in the year following sentencing does not reflect an ability
to pay the probation report fee. Therefore, it must be stricken. (Id. at pp. 649-650.)
              The remainder of the fines and fees that defendant challenges—totaling just
under $400—do not involve a deadline. As the trial court observed, with an ability to
earn prison wages, “He will be employed for 85 years to life.” The court acknowledged,
“I know it’s not much of an income,” but with the opportunity to earn wages to pay his
debt to society, the court concluded it “would not be inclined” to grant defendant’s
request to strike the fees for lack of an ability to pay.
              The trial court did not err. Defendant was 56 years old at the time of
sentencing. Nothing in the record suggests he will be unable to work in prison, where he

                                               9
can earn between $12 and $56 per month, depending on his skill level. (Aviles, supra,
39 Cal.App.5th at p. 1076.) Even assuming that it takes him, at the minimum prison
wage, about 10 years or more to pay his direct victim restitution that would not preclude
him from paying the remainder of his fines and fee obligations thereafter.
              Defendant’s reliance on People v. Dueñas (2019) 30 Cal.App.5th 1157 is
misplaced. He asserts his $70 in assessments and the $300 restitution fine in particular
“must be stayed until the state proves [he] has the ability to pay” it. But the record
supports the court’s conclusion that working in prison furnishes him the means to do so.
There is no merit to the constitutional gloss defendant puts on his claims. Because he can
pay the remainder of his fines and fees—apart from the probation report fee within the
time allotted—the trial court did not violate the narrow proportionality requirement of the
due process clause of the federal Constitution’s Fifth and Fourteenth Amendments, nor
the Eighth Amendment’s prohibition against excessive fines.

                                      DISPOSITION
              The judgment is modified (§ 1260) to strike the probation report fee. In all
other respects, the judgment is affirmed.




                                                  GOETHALS, J.

WE CONCUR:



FYBEL, ACTING P. J.



IKOLA, J.



                                             10